Case 2:18-cv-00390-RWS-RSP Document 17-2 Filed 11/05/18 Page 1 of 2 PageID #: 155




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION



  PELOTON INTERACTIVE,INC.

                                Plaintiff,                Case No. 2:18-CV-00390-RWS-RSP

         v.                                               DECLARATION OF JEFFREY S.
                                                          GINSBERG IN SUPPORT OF
  FLYWHEEL SPORTS,INC.                                    DEFENDANT'S MOTION
                                                          PURSUANT TO 28 U.S.C.§ 1404(a)
                                                          TO TRANSFER


  I, Jeffrey S. Ginsberg, declare and state as follows:

                  I am a partner at the law firm of Patterson Belknap Webb &Tyler, LLP and

  counsel for Flywheel Sports, Inc.("Flywheel") in this matter. I am licensed to practice law in

  the state of New York, and am admitted to practice in the Eastern District of Texas. I am

  familiar with the facts expressed herein.

         2.      Attached hereto as Exhibit A is a true and correct copy of Peloton Interactive,

  Int.'s ("Peloton") motion to transfer in Icon Health &Fitness, Inc. v. Peloton Interactive, Inc. et

  al., 16-CV-8303 (S.D.N.Y. Sept. 26, 2016), including the memorandum of law and declaration

  of Thomas Cortese, without exhibits, submitted in support thereof.

         3.      Attached hereto as Exhibit B is a true and correct copy of the complaint, without

  exhibits, filed in VR Optics, LLC v. Peloton Interactive, Inc., 16-CV-6392(S.D.N.Y.)("VR

  Optics")

         4.      Attached hereto as Exhibit C is a true and correct copy of Peloton's amended third

  party complaint against Villency Design Group, LLC,Eric Villency and Joseph Coffey filed in

   VR Optics.
Case 2:18-cv-00390-RWS-RSP Document 17-2 Filed 11/05/18 Page 2 of 2 PageID #: 156




         5.     Attached hereto as Exhibit D is a true and correct copy of the third-party

  defendants' answer to amended third-party complaint in VR Optics.

         6.     Attached hereto as Exhibit E is a true and correct copy of the electronic docket

  from VR Optics as of November 2, 2018.

         7.     Attached hereto as Exhibit F is a true and correct copy of an Application Data

  Sheet from U.S. Patent Application Ser. No. 15/865,206 filed on January 8, 2018.

         I declare under penalty of perjury that the foregoing is true and correct.


  Dated: November 5, 2018
         New York, New York                                            Jeff ey S. Ginsberg
